DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2019, 4/23/2021, and 6/10/2021 were considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (US 2018/0210317).
Regarding Claim 10, Hu et al. (US 2018/0210317)  discloses a camera module comprising:
a first lens driving device (Fig. 7, 1) comprising a first housing (Fig. 9, right side of 10’ and right side of base 20’), a first bobbin (Fig. 9, right side lens holder 30) disposed in the first housing, a first coil (Fig. 9, right side coil 40 attached to the right side lens holder 30) disposed on the first bobbin, a first magnet (Fig. 9, right side 62) disposed on the first housing and facing the first coil, a first circuit member (Fig. 9, right side circuit board 80’) comprising a second coil (Fig. 9, right side coil 60) facing the first magnet and spaced apart from the first housing; and
a second lens driving device (Fig. 7, 2) comprising a second housing (Fig. 9, left side of 10’ and left side of base 20’), a second bobbin (Fig. 9, left side lens holder 30) disposed in the second housing, a third coil (Fig. 9, left side coil 40 attached to the left side lens holder 30) disposed on the second bobbin, a second magnet (Fig. 9, left side 62) disposed on the second housing and facing the third coil, and a second circuit member (Fig. 9, left side circuit board 80’) comprising a fourth coil (Fig. 9, left side coil 60) facing the second magnet and spaced apart from the second housing,
wherein a first lateral surface of the first lens driving device faces a second lateral surface of the second lens driving device (Fig. 7, 1 faces 2),
wherein the first housing comprises a first lateral part corresponding to the first lateral surface of the first lens driving device (Fig. 7, right portion of leftmost 20) and the second housing comprises a second lateral part (Fig. 7, left portion of rightmost 20) corresponding to the second lateral surface of the second lens driving device,

wherein the first magnet unit comprises an area non-overlapped with the second magnet unit toward a direction facing an optical axis of the second lens driving device from an optical axis of the first lens driving device (Fig. 7, leftmost 62 does not overlap with the rightmost 62 along the direction facing optical axes O).
Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
Regarding Claim 1, Hu et al. (US 2018/0210317) discloses a camera module comprising:
a first lens driving device (Fig. 7, 1) comprising a first housing (Fig. 9, right side of 10’ and right side of base 20’), a first bobbin (Fig. 9, right side lens holder 30) disposed in the first housing, a first coil (Fig. 9, right side coil 40 attached to the right side lens holder 30) disposed on the first bobbin, a first magnet (Fig. 9, right side 62) disposed on the first housing and facing the first coil, a first circuit member (Fig. 9, right side circuit board 80’) comprising a second coil (Fig. 9, right side coil 60) facing the first magnet and spaced apart from the first housing; and
a second lens driving device (Fig. 7, 2) comprising a second housing (Fig. 9, left side of 10’ and left side of base 20’), a second bobbin (Fig. 9, left side lens holder 30) disposed in the second housing, a third coil (Fig. 9, left side coil 40 attached to the left side lens holder 30) disposed on the second bobbin, a second magnet (Fig. 9, left side 
wherein a first lateral surface of the first lens driving device faces a second lateral surface of the second lens driving device (Fig. 7, 1 faces 2),
wherein the first housing comprises a first lateral part corresponding to the first lateral surface of the first lens driving device (Fig. 7, right portion of leftmost 20) and a second lateral part (Fig. 7, left portion of rightmost 20) opposite to the first lateral part,
wherein the first magnet comprises a first magnet unit (Fig. 7, leftmost 62 on the right portion of leftmost 20) disposed in the first lateral part and the a second magnet unit disposed in the second lateral part,
Hu et al. (US 2018/0210317) does not specifically disclose
wherein each of the first magnet unit and the second magnet unit comprises an inner surface facing the first coil, an outer surface opposite to the inner surface, and two lateral surfaces connecting the inner surface and the outer surface, and
wherein a distance between the two lateral surfaces of the first magnet unit is shorter than a distance between the two lateral surfaces of the second magnet unit.
Additionally, neither Hu et al. (US 9,958,756), Hu et al. (US 10,649,314), Hu et al. (US 10,281,801), Wang et al. (US 9,826,132), Wang et al. (US 10,659,663), Lee et al. (US 2018/0295292), Hsu et al. (US 10,656,365), Miller et al. (US 10,516,826), Miller et 
Regarding Claim 17, Hu et al. (US 2018/0210317) discloses a camera module comprising:
a first lens driving device (Fig. 7, 1) comprising a first cover (Fig. 9, right side of 10’ and right side of base 20’), a first bobbin (Fig. 9, right side lens holder 30) disposed in the first cover, a first coil (Fig. 9, right side coil 40 attached to the right side lens holder 30) disposed on the first bobbin, and a first magnet (Fig. 9, right side 62) disposed between the first coil and the first cover; and
a second lens driving device (Fig. 7, 2) comprising a second cover (Fig. 9, left side of 10’ and left side of base 20’), a second bobbin (Fig. 9, left side lens holder 30) disposed in the second cover, a second coil (Fig. 9, left side coil 40 attached to the left side lens holder 30) disposed on the second bobbin, and a second magnet (Fig. 9, left side 62) disposed between the second coil and the second cover,
wherein the first cover of the first lens driving device comprises a first lateral surface facing the second cover of the second lens driving device (Fig. 7, 1 faces 2), 
wherein the first magnet (Fig. 7, leftmost 62 on the right portion of leftmost 20) comprises a first magnet unit disposed at a position corresponding to the first lateral surface of the first cover and a second magnet unit (Fig. 7, rightmost 62 on the left portion of rightmost 20) disposed at a position corresponding to a second lateral surface of the first cover opposite to the first lateral surface of the first cover, and 

Additionally, neither Hu et al. (US 9,958,756), Hu et al. (US 10,649,314), Hu et al. (US 10,281,801), Wang et al. (US 9,826,132), Wang et al. (US 10,659,663), Lee et al. (US 2018/0295292), Hsu et al. (US 10,656,365), Miller et al. (US 10,516,826), Miller et al. (US 10,063,783), Sharma et al. (US 10,382,698), Chen et al. (US 10,178,285), nor the prior art of record, remedy the deficiency of Hu et al. (US 2018/0210317).
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a camera module comprising “wherein each of the first magnet unit and the second magnet unit comprises an inner surface facing the first coil, an outer surface opposite to the inner surface, and two lateral surfaces connecting the inner surface and the outer surface, and wherein a distance between the two lateral surfaces of the first magnet unit is shorter than a distance between the two lateral surfaces of the second magnet unit”, along with other claim limitations.  Claims 2-9 and 11-16 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of independent claim 17:  The prior art of record does not disclose or suggest a camera module comprising “wherein a volume of the first magnet unit is smaller than a volume of the second magnet unit”, along with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.